DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4,12 directed to an invention non-elected without traverse.  Accordingly, claims 1-4,12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest whether recovery control for restoring the insulation resistance is necessary based on the measured insulation resistance; and upon determining that recovery control is necessary, changing a flow of coolant passing through a deionizer for removing impurities or ions from the coolant in a coolant line for cooling the fuel cell stacks wherein in determining whether recovery control is necessary, when a magnitude of the measured insulation resistance is equal to or less than a predetermined first resistance value, it is determined that recovery control is necessary, and wherein the predetermined first resistance value is set to be greater than an existing insulation resistance abnormality diagnosis reference value. Applicant teaches a method that prevents a reduction insulation resistance attributable to contamination of coolant of a fuel cell stack. Also to prevent inconvenience caused by emergency control such as limited fuel cell output, impossibility of restart or the like which is due to reduction insulation resistance attributable to contamination of coolant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724